18-13108-cgm         Doc 18   Filed 12/11/18      Entered 12/11/18 16:15:25          Main Document
                                                 Pg 1 of 5


                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF NEW YORK
                                MANIIATTAN DIVISION

IN RE.                                                           CASE NO: 18-13108-cgm

         Isidro Polanco                                          CHAPTER.      13
         Yurkenia Polanco

         Debtor(s)




                               CHAPTER 13 PLAN tDoc. No. tOl

COMES NOW, SECURED CREDITOR, Trinity Financial Services, LLC, (herein after refered
to as "Secured Creditor"), by and through its undersigned counsel, and hereby files this Objection
to the Chapter 13 Plan IDE # l0] filed by the Debtors and States as grounds the following:


    1.   On or about October 15,20L8, Debtors filed a Voluntary Petition under Chapter 13 of the
         Bankruptcy Code.


   2.    On or about October 29,2018, Debtors filed their proposed Chapter 13 plan.
                                                                                    tDE #10].


   3.    Secured Creditor's claim is secured by a second mortgage encumbering the real property

         owned by Debtors located 3085 Wissman Ave. Bronx,              NY    10465 (hereinafter "The
         Property").


   4.    Secured Creditor is the owner and holder of the note and mortgage and has the right to
         enforce the note and mortgage.


   5.    Secured Creditor has or   will file a Proof of Claim indicating the arrears and regular monthly
         payment.
18-13108-cgm         Doc 18         Filed 12/11/18      Entered 12/11/18 16:15:25            Main Document
                                                       Pg 2 of 5


    6.   The Plan fails to include the correct payment to Secured Creditor including, but not limited

         to the correct pre-petition affearages and fails to include the correct regular monthly
         mortgage payments.


    7.   Furthermore, the current monthly payment is $999.59 of which the Plan only provides to
         pay $0.00, creating a monthly deficit of $999.59. The estimated pre-petition arrears are
         $124,849.19, which the Plan proposes to pay $50,000.00 over the course of 60 months
         leaving a deficiency in the amount of $74,849.19. A Plan which does not pay all ofthe pre-
         petition arrears in full does not result in a discharge and entitles Secured Creditor to seek
         its rights under the Mortgage under In re Strober, 136 B.R. 614 @ankr. E.D.N.Y. lgg2)



    8.   The Debtors schedules          I   and J show that the Debtors   will have difficulty trying to pay as
         stated in the Plan        to   Secured Creditor given the fact that Debtors should be paying
         approximately $2,080.81 in arrears monthly and $999.59 in the regular monthly payments
         totaling a monthly payment around $3,080.40. Even if the Debtors amended their Plan, it
         will   be diffrcult for the Debtors to maintain the proposed plan payments taking into account

         the Debtors' expenses. Therefore, the confirmation of the Chapter 13 plan should be
         denied pursuant      to   11 U.S.C. $1325(a)(6) because the Debtors      will not   be able to make all
         payments under the Plan or comply with the Plan. The Debtors lack the income necessary

         to cure the arrearages and pay the regularly monthly payment with all other creditors and
         the Debtors expenses as indicated in ParagraphT above.


   9.    The Plan proposes to modi$u Secured Creditor's lien without cause why the lien should be

         modihed, especially since the Debtors' income and the high arrearages balance shows that
         the Debtors will have difficulty paying in the plan to Secured creditor.


   10. Taking      into consideration all Secured Creditors the Debtors cannot complete a pay and
         cure Plan based upon the Debtors' expenses. Therefore, the Debtors' plan should be denied

         for infeasibility.

   11. Secured Creditor is entitled            to attorneys' fees pursuant to 1l U.S.C. gl322(e). Said fees
         should be added to the balance of the Note and Mortgage pursuant to the terms of the loan
18-13108-cgm       Doc 18     Filed 12/11/18    Entered 12/11/18 16:15:25          Main Document
                                               Pg 3 of 5


        documents, but not added to the Debtors' personal obligation once a discharge is received.


        WHEREFORE, PREMISES CONSIDERED, Secured Creditor prays that the Debrors'
 Chapter 13 Plan be amended to include the correct arrearage and regular monthly payment to
 Secured Creditor or grant Secured Creditor in rem relief from stay together     with fees as set forth
 in above, and for any other relief this Honorable Court deems Secured Creditor is entitled.


         I HEREBY CERTIFY          that a true and correct copy of the foregoing was provided via
  electronic andlor Regular U.S. Mail to the parties listed on the attached service list, on _

    Wnttzc- tt                  .2otl

         I HEREBY      CERTIF"T that I am admitted to the Bar of the United States Bankruptcy
 Court for the Southern District of New Yorlq and          I   am in compliance with the additional
 qualifications to practice in this court set forth in the Local Rules.




                                                 **-
                                               Kelly Kalahar, Esq.
                                               Waldman, Kalahar & Associates, pLLC
                                               315 Madison Avenue, 3rd Floor
                                               New Yorlq NY 10017
                                               Telephone. (S44) 899-4162
                                               Facsimile. (844) 882-4703
                                               Email kell},@. dwaldmanlaw. com
                                                       :


                                               bankruptcy@.dwaldmanl aw. co m
                                               Attorneys for Secured Creditor
18-13108-cgm         Doc 18   Filed 12/11/18    Entered 12/11/18 16:15:25        Main Document
                                               Pg 4 of 5


                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF NEW YORK
                                MANHATTAN DIVISION

IN RE:                                                       CASENO: l8-13108-cgm

         Isidro Polanco                                      CHAPTER:     13
         Yurkenia Polanco

         Debtor(s)

                                 CERTIFICATE OF SERVICE


       I HEREBY CERTIEY that a true and correct copy of the Objection to Claim was
provided via electronic and/or Regular U.S. Mail to the parties listed on the attached service list,
this     I  /   day of December; 2018.


                                               SER\TICE LIST

Isidro Polanco
c/o Wendy Marie Weathers
Cabanillas & Associates, P.C.
120 Bloomingdale Road
Suite 400
White Plains, NY 10605
Email : bankruptcy @cab anlllasl aw. com



Yurkenia Polanco
c/o Wendy Marie Weathers
Cabanillas & Associates, P.C.
120 Bloomingdale Road
Suite 4oo
White Plains, NY 10605
Email : b ankruptcy @cabanrllaslaw. com


Trustee
Krista M. Preuss
Chapter 13 Standing Trustee
399 Knollwood Road
White Plains, NY 10603
18-13108-cgm     Doc 18     Filed 12/11/18    Entered 12/11/18 16:15:25    Main Document
                                             Pg 5 of 5


U.S. Trustee
United States Trustee
Office of the United States Trustee
U.S. Federal Office Building
2Al Yarick Street, Room 1006
New Yorlg NY 10014

                                             Keltf Kalahar,   Esq.
                                             Waldman, Kalahar & Associates, PLLC
                                             315 Madison Avenue, 3rd Floor
                                             New Yorlq NY 10017
                                             (844) 899-4162 - Telephone
                                             (844) 882-47A3 - Facsimile
                                             Email. kelly@dwaldmanlaw. com
                                             newyorkforeclo sures @dwaldmanlaw. com
                                             Attorneys for Secured Creditor




                                               1
